I should first like to congratulate Mr. Jan Eliasson on
his election as President at the sixtieth session of the
General Assembly. I assure him of my delegation’s full
support for the important work to be accomplished at
this session. I would also like to extend my gratitude to
His Excellency Mr. Jean Ping for his tireless efforts
and vision for change he has demonstrated so amply
during his presidency.
(spoke in English)
Our Organization is now at a turning point in its
history. Sixty years after its founding, having confronted
many challenges, faced many threats, been defied by so
many conflicts, the United Nations is now entering the
twenty-first century with the obligation to reform itself.
The bipolar world has come to an end, and new
threats of a global nature have emerged: international
terrorism, conflicts of a different breed, development
and global environmental challenges. I want here to
renew to the delegation of the United States of
America a message of solidarity from the Georgian
people in the face of the New Orleans tragedy. Our
Organization has no other choice but to adapt, to find
new instruments and to establish a renewed credibility,
which can only be based on a proven efficiency, results
and visible effects. Words do not suffice; deeds are
expected from us all.
31

We consider the outcome document adopted by
the 2005 High-level Plenary Meeting as a substantial
step in the right direction. This document deals with all
the real issues that, as we all know, are going to define
tomorrow’s world and affect our Organization’s fate.
Whether we are talking about eradication of
poverty, consolidation of peace and security, protection
of human rights, protection of displaced persons, need
for an effective system of peacekeeping and for a
coherent approach to peacebuilding, negative effects of
transnational crime, responsibility to protect
populations from ethnic cleansing or whether we
reaffirm the absolute necessity of a dialogue among
cultures and civilizations, all these challenges are of
direct relevance for my country.
For Georgia, these threats are not words, these
ills are not theory, they are daily realities and directly
experienced tragedies. Our support for an effective
reform is not a rhetorical stand. Our vital interests are
at stake; the future of my country is at stake. Georgia is
directly experimenting on its soil the consequences of
so-called frozen conflicts. Frozen conflicts lead to the
freezing of the economic development of these
separatist regions. They freeze the democratic
development of the society in those regions. They
isolate them and close them, transforming them into
outlaws, “black holes” where all kinds of trafficking
and criminal activities, possibly including terrorist
activities, could develop outside our control or any
form of control, outside any law.
Frozen conflicts, as well as active conflicts, call
for the development of a real capacity of the United
Nations for effective involvement through instruments
of peacebuilding. For many years the United Nations
has been dealing with the Abkhazian conflict, but
unfortunately it has not managed to obtain effective
results. It has proved unable to this day to deploy the
small police component that was decided upon, unable
to implement fully its own resolutions, unable to
deploy an effective peacekeeping capability, unable to
monitor the human rights violations that are occurring
daily and frequently.
Gradually, despite the United Nations, despite
regular meetings of the Security Council, and despite
the Secretary-General’s Group of Friends of Georgia, a
regime of apartheid prevails under which Georgians are
excluded and forbidden to go back to their land and
their homes, and a process of covert annexation is
taking place. Thus, Abkhazia will be a litmus test of
the renewed efficiency of our Organization, of its
capacity to monitor effectively, to manage
peacekeeping operations without having to delegate its
responsibilities to third parties and to enact finally
strategies of effective peacebuilding.
In the case of the South Ossetian conflict in
Georgia, we have a similar situation. The President of
Georgia has presented two mutually reinforcing peace
proposals within a year. One proposal introduced last
year before this Assembly set out the three phases for
ending the conflict: demilitarization, economic
rehabilitation and political dialogue. In December
2004, it was complemented by a full-fledged proposal
on a status of broad autonomy, prepared together with
the Council of Europe’s Commission for Democracy
through Law (the Venice Commission) and presented
to the Council of Europe. But peace plans are not
enough. We now need a mechanism through which the
international community will effectively support
initiatives and policies that are directed towards
peaceful resolution of conflicts.
For all these reasons, we are taking the outlines
of the new document very seriously and want to see it
fully developed and implemented. We welcome and
support the creation of an initial operating capability
for a standing police capacity. This is a very right step
in the very right direction. We welcome the creation of
a Human Rights Council. This new body should be
more representative, should comply with the highest
standards of objectivity and should avoid double
standards as well as omissions or silences. An effective
monitoring system should be put into place. The
strengthening of the Office of the Commissioner for
Human Rights is also a step in the right direction.
We welcome the creation of a Peacebuilding
Commission that will develop integrated strategies for
post-conflict rehabilitation and recovery. We also need
a more effective framework for moving smoothly from
peacemaking to peacebuilding, while developing an
all-inclusive and coherent strategy within which the
United Nations will fully assume its responsibilities.
The new Peacebuilding Commission should be fully
representative of the countries that have been or are the
most directly affected by conflicts. Also, given the
special fate of women and children in conflict and
post-conflict situations, gender representation should
be given additional attention. “Representation is
essential”, “Knowledge is key” — as we, female foreign
32

ministers, have mentioned in our letter to the Secretary-
General and the President of the General Assembly.
Finally, Georgia supports the reform and
revitalization of the Security Council — a more
effective and efficient, more democratic, more
transparent body is called for. Georgia supports the
enlargement proposals in order to give non-permanent
members a better chance to contribute to major
decisions. Transparency and improved decision-making
procedures are a must. Georgia is convinced that if
there is an adequate political will, the relevant
agreement on a reformed Security Council can be
reached at the present session of the General Assembly.
This is our wish. Moreover, this is a necessity. Our
credibility is at stake.
Today not only the United Nations but all the
major international organizations are going through a
difficult process of adjustment, of renewal and
reappraisal. That is the case of the Organization for
Security and Cooperation in Europe, the European
Union, the Council of Europe and the Commonwealth
of Independent States. Some will survive and grow
stronger. Some will have to yield ground to other
forums that are more flexible, less bureaucratic and
more in line with today’s realities.
The United Nations has today started an
invaluable process of readjustment and rejuvenation. If
our work is successful, this process will go to its term.
The United Nations will cease to be a mere forum
for calling for peaceful solutions; it will become the
instrument the world needs, the instrument for
resolving the conflicts that tarnish the image of today’s
global world, the instrument for effectively responding
to the newer global threats that endanger our
development and our stability.